Citation Nr: 1517831	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO. 09-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left foot disability, to include pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1973 and from November 1990 to August 1991, and also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the U.S. Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2011. A transcript of the hearing is associated with the electronic claims file.

The Board remanded the issues on appeal for additional development in February 2014. The requested records having been obtained, the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, pes planus was noted on the Veteran's June 1971 enlistment examination. As such, the Board finds that the Veteran's left foot disability was noted on his entrance exam, and therefore the presumption of soundness does not apply to that period of active duty service. The controlling law is 38 C.F.R. § 3.306, for claims of aggravation of pre-service disabilities. However, the presumption of aggravation does still apply. As such, the Board finds it must remand the issue of service connection for a left foot disability, specifically pes planus, to determine whether there is clear and unmistakable evidence that the pes planus was not aggravated beyond the normal progression of the disability during his first period of active duty service.

With respect to the Veteran's second period of service from November 1990 to July 1991, the service treatment records contain an undated diagnosis of plantar fascia strain. No foot problems were noted on entrance in November 1990, and therefore the presumption of soundness applies. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994). Treatment records from June 1987 reflect complaints of foot pain prior to this period of service and September 2008 lay statements testify to the fact that the Veteran experienced pain, swelling and inflammation in his feet during the 1990 to 1991 period of active duty service. As the June 1987 treatment record raises the possibility that a left foot disability pre-existed the second period of active duty service, the Board finds an opinion as to whether a left foot disability, to include plantar fasciitis and pes planus, clearly and unmistakably pre-existed the 1990 to 1991 period of service and, if so, whether such was clearly and unmistakably not aggravated by the 1990 to 1991 period of active duty service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the September 2012 VA foot examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following questions:

a.  Was pes planus at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) during the period of service from July 1971 to April 1973?

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

c.  Concerning the second period of service from November 1990 to August 1991, is it clear and unmistakable that the Veteran had a pre-existing left foot disability, to include pes planus?

d.  If so, is it clear and unmistakable that a preexisting left foot disability, WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress?

e.  If a response above is negative, please opine whether it is at least as likely as not that a current left foot disorder began in or is related to the second period of service.  

f.  Also, with respect to any left foot disorder, other than pes planus, is such at least as likely as not related to an injury or disease that occurred during the first period of service?

Review of the entire electronic claims file is required; however, attention is invited to September 2008 lay statements submitted by service members who served with the Veteran on active duty who testify that the Veteran had swollen and inflamed feet during his active duty service from 1990 to 1991.

g.  Also, please opine as to whether any left foot disability was incurred or aggravated (permanently worsened beyond the natural progress) during a period of active duty for training with the U.S. Army Reserve, including a period in June 1987; or whether it is at least as likely as not that he has a left foot disability from an injury incurred or aggravated during a period of inactive duty for training.       

The examiner's attention is directed to a diagnosis of pes plano valgus on left (June 2009 VA treatment record) and left foot osteomyelitis status post peroneal tendon repair with curettage and packing of a bone cyst on the left calcaneus (June 2008 VA treatment record).

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

